IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           No.
                                     ______________

IN THE MATTER OF AMENDING                               )
RULES 23 AND 17, MONTANA                                )             ORDER
RULES OF APPELLATE PROCEDURE                            )
                                     ______________

      Commencing January 2, 2006, the Clerk of the Supreme Court will be

implementing a new case management and docket control system. Integral to the

operation of this system is the requirement that issues which the Court will be

asked to decide be input into the system with specificity. Accordingly,

      IT IS ORDERED that, effective January 1, 2006,             Rules 23 and 17,

M.R.App.P. are amended to add a subparagraph (j), as follows:

      For cases docketed in the office of the Clerk of the Supreme Court
      on and after January 2, 2006, an issue form, as set out in Form 3 to
      the Appendix of Forms, must be completed by counsel or the party,
      if pro se, and filed with the Clerk of the Supreme Court. Only
      appellants, cross-appellants, petitioners and cross-petitioners must
      file this form with their opening briefs or petitions. Persons filing
      briefs or petitions who fail to include the issue form with their briefs
      or petitions, will be mailed a copy of the form by the Clerk’s office
      and are required complete and file the form within 5 working days
      following the date of filing. Failure to file the form may result in
      sanctions, including dismissal of the appeal or petition.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of this

Order, by mail to the Executive Director of the State Bar of Montana with the

request that this Order be posted on the State Bar of Montana’s website and

published in the next available issue of The Montana Lawyer; to the State Law




                                         1
Librarian with the request that this Order be posted to the State Law Library’s

website; and to the Pacific Reporter and Montana Reports.

      DATED this 2nd day of November, 2005.


                                       /S/ KARLA M. GRAY
                                       /S/ JAMES C. NELSON
                                       /S/ W. WILLIAM LEAPHART
                                       /S/ PATRICIA O. COTTER
                                       /S/ BRIAN MORRIS
                                       /S/ JOHN WARNER
                                       /S/ JIM RICE




                                       2